   Case 18-00602-SMT   Doc 50    Filed 03/01/19 Entered 03/01/19 09:23:46   Desc Main
                                 Document Page 1 of 7
The document below is hereby signed.

Signed: February 28, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge
                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    JAMES ROBINSON,                       )     Case No. 18-00602
                                          )     (Chapter 7)
                       Debtor.            )     Not for Publication in
                                          )     West’s Bankruptcy Reporter

    MEMORANDUM DECISION RE DEBTOR’S MOTION TO VACATE DISMISSAL ORDER

         The debtor failed timely to complete paying the filing fee

    pursuant to the court’s order approving payment of the filing fee

    in installments.    This led to the dismissal of the case on

    January 2, 2019.    On January 28, 2019, the debtor completed

    paying the filing fee for this case.          On February 6, 2019, the

    clerk entered an Order Discharging Trustee and Closing Case.                On

    February 8, 2019, the debtor filed a praecipe (which I treat as a

    motion) requesting the court to reconsider the dismissal of the

    case in light of his having completed payment of the filing fee

    for the case.

         The motion to vacate the dismissal order was filed soon

    enough after entry of the order of dismissal, and that dismissal

    was based on a failure to complete paying the filing fee, not
Case 18-00602-SMT   Doc 50   Filed 03/01/19 Entered 03/01/19 09:23:46   Desc Main
                             Document Page 2 of 7


based on a ground raised by a creditor.           Creditors would not

likely be harmed by a vacating of the dismissal order upon a

reopening of the case.       Nevertheless, proceeding with caution, I

will allow creditors to oppose the vacating of the dismissal

order if the case is reopened.

      Under 11 U.S.C. § 350(b), the case may be reopened to accord

relief to the debtor, as is sought here.           Reopening would be

necessary in order to rule on the motion to vacate the dismissal

order and, if that motion is granted, to then grant the debtor a

discharge.

      For filing a motion to reopen a chapter 7 case, a fee is

owed pursuant to Item 11 of the Bankruptcy Court Miscellaneous

Fee Schedule, and “[t]he reopening fee must be charged when a

case has been closed without a discharge being entered,” although

“[t]he court may waive this fee under appropriate circumstances .

. . .”1

      The Bankruptcy Court Miscellaneous Fee Schedule does not

specify what constitutes appropriate circumstances.              An obvious

purpose of the requirement that the reopening fee must be charged

when a case has been closed without a discharge being entered was

to address cases in which a debtor failed to file a certificate



      1
        The Bankruptcy Court Miscellaneous Fee Schedule is
located online at
https://www.uscourts.gov/services-forms/fees/bankruptcy-court-mis
cellaneous-fee-schedule.

                                       2
Case 18-00602-SMT   Doc 50   Filed 03/01/19 Entered 03/01/19 09:23:46   Desc Main
                             Document Page 3 of 7


of completing a postpetition instructional course concerning

personal financial management, a requirement under Fed. R. Bankr.

P. 4004(c)(1)(H) and 4004(c)(4) for obtaining a discharge, and

seeks to reopen the case to file the required certificate and to

obtain a discharge.     See Bankruptcy Fee Compendium III at pp. 74-

75 (June 1, 2014 ed.) (discussing the exemption from the

reopening fee when the case is reopened to file an action related

to the debtor’s discharge, and stating: “This exemption is

inapplicable to cases closed or dismissed in which the court

declined to enter a discharge because the debtor failed to

certify it underwent the required debtor education course.”).2

      In In re Knight, 349 B.R. 681, 686-87 (Bankr. D. Idaho

2006), the court held that in appropriate circumstances, the

reopening fee can be waived even when the debtor failed to obtain

a certificate of debtor education prior to the closing of the

case.     See also In re Storey, No. 08-00198, 2010 WL 2164428, at

*2 (Bankr. D.D.C. May 28, 2010) (discussing In re Knight and

concluding that the debtor in In re Storey had not shown

appropriate circumstances for a waiver); In re Deterville, No.

6:10–bk–03536–ABB, 2012 WL 1509148 (Bankr. M.D. Fla. April 30,

2012) (finding waiver appropriate where a debtor's failure to



      2
        Bankruptcy Fee Compendium III is located on the court’s
website at
https://www.dcb.uscourts.gov/sites/dcb/files/Fee_Compendium_Jun_2
014.pdf.

                                       3
Case 18-00602-SMT   Doc 50   Filed 03/01/19 Entered 03/01/19 09:23:46   Desc Main
                             Document Page 4 of 7


complete the financial management course was due to being called

to active military service); Bankruptcy Fee Compendium III at p.

12 (June 1, 2014 ed.) (“The Judicial Conference has provided

exceptions to the fee, and the court may either waive or defer

the reopening fee for good cause”).          In other words, the

requirement that “[t]he reopening fee must be charged when a case

has been closed without a discharge being entered” can be

disregarded when the court decides to waive the fee pursuant to

the provision that “[t]he court may waive this fee under

appropriate circumstances . . . .”          Nevertheless, when the debtor

failed to file a certificate of debtor education, the granting of

a waiver should be an exceedingly rare occurrence.

      In this case, the debtor filed the required certificate of

debtor education well prior to the closing of the case.                 However,

the case was dismissed on January 2, 2019, because the debtor had

not completed paying the filing fee.          On January 28, 2019, which

was 26 days after the dismissal of the case, the debtor completed

paying the filing fee.       The debtor filed a motion to vacate the

dismissal order 11 days later on February 8, 2019.              In the

meantime, on February 6, 2019, the Clerk had closed the case, but

the debtor was not notified regarding the closing of the case.

It appears that it was only happenstance that the case was closed

before the debtor filed his motion to vacate the dismissal order.

      The debtor was proceeding in this case without counsel, and


                                       4
Case 18-00602-SMT   Doc 50   Filed 03/01/19 Entered 03/01/19 09:23:46   Desc Main
                             Document Page 5 of 7


when he completed paying the filing fee he likely was unaware of

the consequences of a closing of the case or that a closing of

the case was imminent.       I could require the debtor to file a

motion to reopen the case and to pay the $260 in fees related to

filing a motion to reopen, namely, the $245 fee under Item 11 of

the Bankruptcy Court Miscellaneous Fee Schedule and the $15 fee

under Item 9 of the Bankruptcy Court Miscellaneous Fee Schedule

for the fee charged under 11 U.S.C. § 330(b)(2).3             However, the

debtor obviously had difficulty paying the $335 in fees imposed

on him for filing the petition commencing the case, and charging

him $260 for filing a motion to reopen would saddle him anew with

a substantial fee.

      Although literally this case was closed without a discharge

being entered, it is not a case in which the debtor failed to

file a certificate of debtor education, but one in which he

appears to have struggled to complete paying the filing fee for

the case.   The debtor is entitled to attempt to have the

dismissal order vacated.        Creditors will not be prejudiced by the



      3
        Upon reopening the case, no trustee would be appointed.
In that circumstance, it makes little sense for Item 9 of the
Bankruptcy Court Miscellaneous Fee Schedule to require the $15
fee (designed under § 330(b)(2)(B) “to pay $15 to trustees
serving in cases after such trustees’ services are rendered”).
In any event, the waiver authority under Item 11 of the
Bankruptcy Court Miscellaneous Fee Schedule regarding the fee for
filing a motion to reopen is treated as extending as well to the
$15 fee under Item 9 of the Bankruptcy Court Miscellaneous Fee
Schedule owed upon filing a motion to reopen.

                                       5
Case 18-00602-SMT   Doc 50   Filed 03/01/19 Entered 03/01/19 09:23:46    Desc Main
                             Document Page 6 of 7


court’s reopening the case in order for the court to address the

motion to vacate the dismissal order, and they will be given the

opportunity to oppose that motion.          In these circumstances, it

does not make sense to saddle the debtor anew with substantial

fees for filing a motion to reopen, raising a new hurdle he must

clear before he obtains a discharge if he succeeds upon reopening

in obtaining a vacating of the dismissal order.

      One alternative would be for the court to direct that fees

for filing a motion to reopen be paid in installments.                  However,

requiring payment of the fee in installments would impose on the

debtor a new burden that he might struggle to meet, would prolong

the administration of the case (imposing a burden on the Clerk’s

office), and, if the dismissal order is vacated, would prolong

the continuation of the automatic stay in the case until the

debtor receives his discharge.         Such delay would be adverse to

the interests of creditors who hold any nondischargeable claims

or liens that will be unaffected by the discharge.

      An alternative would be for the debtor to file a new case,

incur the $335 in fee obligations for filing the new case, and

subject himself to all of the obligations imposed on a debtor in

a new bankruptcy case (for example, obligations to file various

papers such as schedules, to attend a meeting of creditors, and

to take a debtor education course after the filing of the new

case if he is to obtain a discharge in the new case).              Making the


                                       6
Case 18-00602-SMT                                                                                    Doc 50           Filed 03/01/19 Entered 03/01/19 09:23:46   Desc Main
                                                                                                                      Document Page 7 of 7


debtor go through those hoops would be unjust if he is entitled

upon a reopening of the case to a vacating of the dismissal

order.                                          The debtor missed by only two days filing his motion to

vacate the dismissal order before the closing of the case.                                                                                                         It

would not make sense in these circumstances to impose on him the

substantial fees for filing a motion to reopen.                                                                                                      I conclude that

this is one of those rare cases in which it would be appropriate

not to charge the debtor any fees for filing a motion to reopen.

                              The debtor has not filed a motion to reopen, and reopening

is a necessity if the court is to address the motion to vacate

the dismissal order.                                                                                                 In lieu of requiring a motion to reopen, I

will sua sponte enter an order reopening the case, and giving

creditors notice of the opportunity to oppose the motion to

vacate the dismissal order.                                                                                                 If, after the case is reopened, I

enter an order granting the motion to vacate the dismissal order,

I will direct the Clerk immediately to grant the debtor a

discharge and to proceed anew to close the case.                                                                                                      Similarly, if

the motion to vacate is denied, the case will be closed anew.

                              An order follows, consistent with the foregoing.

                                                                                                                                          [Signed and dated above.]

Copies to: Debtor; e-recipients.




R:\Common\TeelSM\Judge Temp Docs\Robinson (James) Order re Mtn to Vacate Dismissal v. Give Creditors Notice_v3.wpd
                                                                                                                                7
